Citation Nr: 1630158	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for residuals, torn left Achilles tendon.
 
2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gynecomastia.

3.  Entitlement to service connection for left lower extremity injury residuals.

4.  Entitlement to service connection for gynecomastia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 and from July 1990 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which, the RO, inter alia, denied reopening of a claim for service connection for residuals, torn left Achilles tendon, and denied service connection for a left ankle condition and gynecomastia, left breast mass.  Jurisdiction over this case was subsequently transferred to the RO in Jackson, Mississippi, and that office forwarded the appeal to the Board.

In May 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge from the RO in Jackson, Mississippi; a transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  In addition, the undersigned held the record open for 30 days to allow for the submission of additional evidence.  

In June and July 2016, the Veteran submitted additional evidence (private medical treatment records) pertaining to the claims on appeal without a waiver of initial AOJ consideration of the evidence.  However, as the Veteran's claims are being granted and remanded, no prejudice results to the Veteran in the Board considering such evidence in the first instance.

The Board notes that the claim for service connection for a left ankle disability and the application to reopen the claim for service connection for residuals of torn left Achilles tendon is essentially the same claim.  Moreover, the Veteran and his representative indicated in the October 2012 Substantive Appeal (VA Form 9) and during the Board hearing that they considered these matters to be the same claim.  The Board has recharacterized the issues accordingly.  The Board has also recharacterized the reopened claim to reflect that the Veteran sustained injuries to his left ankle and Achilles tendon during service.

The Board further notes that the Veteran's claim for service connection for gynecomastia was initially limited to the left breast.  Nevertheless, the record, to include the Veteran's testimony at the May 2016 Board hearing, reflects complaints of gynecomastia spreading to the right breast and a clinical finding of gynecomastia or mastitis in the right breast.  In view of the aforementioned evidence, the Board has expanded the scope of the Veteran's pending service connection claim for gynecomastia, left breast mass, recharacterizing the issue as service connection for gynecomastia, as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for left lower extremity injury residuals and for gynecomastia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of torn left Achilles tendon.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the October 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for residuals of torn left Achilles tendon and raises a reasonable possibility of substantiating the claim. 

3.  In an October 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for gynecomastia.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

4.  Evidence received since the October 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for gynecomastia and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2006 decision that denied the claim for entitlement to service connection for residuals of torn left Achilles tendon is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the October 2006 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for residuals of torn left Achilles tendon have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The October 2006 decision that denied the claim for entitlement to service connection for gynecomastia is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the October 2006 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for gynecomastia have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In October 2006, the RO denied the Veteran's claims for entitlement to service connection for residuals of torn left Achilles tendon and gynecomastia.  The Veteran was notified of these denials in an October 2006 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, these denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board notes that in January 2007, the Veteran filed a statement disagreeing with the RO's October 2006 rating decision.  However, as the Veteran did not specify as to what issues the Veteran was disagreeing with, the RO sent the Veteran a letter in January 2007 requesting clarification and enclosed a VA Form 21-4138 for response.  The Veteran did not reply within the one year appeal period.  Consequently, the Board finds that a timely appeal was not filed from the October 2006 denial.  See 38 C.F.R. § 20.201 (2015) (if the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified).

Initially, the Board notes that in the March 2010 rating decision on appeal, the RO did not treat the Veteran's claim of service connection for gynecomastia as a claim to reopen and denied it on the merits, while it denied reopening of the claim for service connection for residuals of torn left Achilles tendon.  In an August 2012 statement of the case (SOC), the RO continued such treatment of the Veteran's claim of service connection for gynecomastia, denying it on the merits, and continued to deny the reopening of the Veteran's claim for service connection for residuals of torn left Achilles tendon.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen, and will do so with regard to each of the matters on appeal.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As to the claim for residuals of torn left Achilles tendon, the RO's October 2006 denial was based in part on the fact that the Veteran did not have continued complaints in connection with his in-service tear of the left Achilles tendon, and that he had no current functional impairment related to the Achilles tendon.  However, the evidence received since the October 2006 denial includes treatment notes and the Veteran's lay statements indicating continued complaints of left ankle pain due to his in-service tear of the left Achilles tendon and ankle injury and current left lower extremity functional problems.  Moreover, the RO's denial was largely based on the fact that there was no evidence of a clinically diagnosed condition associated with the Veteran's torn left Achilles tendon.  The evidence received since the October 2006 denial includes a diagnosis of left plantar fasciitis in connection with the Veteran's complaints of ankle pain and history of a previous left Achilles tendon tear.  As the foregoing evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for the reasons indicated in the remand section below, the criteria for reopening this claim have been met.  Reopening of this claim is therefore warranted.

As to the claim for gynecomastia, the RO's October 2006 denial was based on the fact that there was no evidence of a permanent residual or chronic disability related to the Veteran's in-service findings of a left breast mass (diagnosed as gynecomastia in an August 2006 VA examination).  However, the evidence received since the October 2006 denial includes treatment notes and Veteran's lay statements indicating continued complaints and findings of a left breast mass.  The treatment notes, in particular, demonstrate a continued diagnosis of gynecomastia.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for the reasons indicated in the remand section below, the criteria for reopening this claim have been met.  Reopening of this claim is therefore warranted.


ORDER

The application to reopen a claim for entitlement to service connection for residuals of torn left Achilles tendon is granted.

The application to reopen a claim for entitlement to service connection for gynecomastia is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

As to the claim for residuals of left lower extremity injury residuals, while a June 2012 VA primary care treatment note contained only an assessment of left ankle arthralgia, a June 2016 private treatment note from Dr. G. contains a diagnosis of left plantar fasciitis.  The Veteran has thus met the current disability requirement.  Moreover, a June 2009 military mishaps report show that the Veteran fell off of a step ladder and injured his left ankle in August 2003.  Service treatment records in and around August 2003 demonstrate that the Veteran was given physical profiles for a left ankle sprain and/or an Achilles tendon rupture and was treated with a walking boot for two to three months.  This evidence indicates that there was an in-service injury of the left ankle.  In addition, the Veteran has testified that he has suffered from related left ankle and Achilles tendon symptomatology, to include pain, in and since service.  See May 2016 Board Hearing Transcript, p. 12.  

Consequently, the foregoing evidence indicates that the Veteran has current left lower extremity disability that may be associated with in-service left lower extremity injuries.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for torn left Achilles tendon residuals of the left lower extremity must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any left lower extremity disability.

As to the claim for gynecomastia, an August 2008 VA primary care treatment note contains a finding of a 4x5 centimeter soft nodule underneath the left breast and a September 2015 private mammogram from the Central Mississippi Medical Center contains a finding of increased density in the right breast, most likely representing gynecomastia or mastitis.  The Veteran has thus met the current disability requirement.  Moreover, a January 2006 service treatment note shows a diagnosis of a left breast mass, and a January 2006 medical history record shows complaints of sore left nipple.  This evidence indicates that there was an in-service breast condition and/or symptoms.  Additionally, the Veteran has indicated that his left breast condition has not gone away since service and has spread to the right side of his body, testifying that his breasts cause him discomfort due to swelling and nipple sensitivity.  See May 2016 Board Hearing Transcript, pp. 15-16.  Hence, the above evidence indicates that the Veteran has a current breast condition that may be associated with active service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for gynecomastia must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any breast condition.

The Board notes that in connection with the claim for gynecomastia, the Veteran asserts that his breast condition is due to in-service asbestos exposure.  In this regard, VA has specified procedures in claims involving asbestos exposure.  VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 9.  Accordingly, on remand, the Veteran should be given an opportunity to provide additional information concerning his claimed asbestos exposure and, if appropriate, additional development should be accomplished on remand.

As the matter is being remanded, updated VA treatment records should be obtained. In this regard, the record currently contains VA treatment records dated until July 2012.  To ensure that the record is complete, records dated since July 2012, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since July 2012, if any.

2.  Conduct all appropriate development with regard to asbestos exposure to the extent deemed warranted by the evidence of record including the Veteran's statements.
 
3.  Schedule the Veteran for a VA examination as to the etiology of his left lower extremity disability, claimed as residuals of torn left Achilles tendon.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner or physician should first identify any current left lower extremity disability.  Then, as to any such disability, to include plantar fasciitis, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service, to include in-service injuries to the left ankle and Achilles tendon.

A complete rationale should accompany any opinion provided.

The examiner or physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination as to the etiology of his gynecomastia.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner or physician should first identify any current disability relating to gynecomastia.  Then, as to any such disability, to include gynecomastia, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

A complete rationale should accompany any opinion provided.

The examiner or physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental SOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


